Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 8 August 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur,
                            A Newport le 8. août 1781.
                        
                        J’ai reçu la Lettre que Votre Excellence m’a fait l’honneur de m’écrire, en datte du 2. de ce mois. J’aurais
                            désiré que les circonstances m’eussent permis de vous prouver combien je suis empressé à saisir les occasions pour me
                            rendre utile au Service du Roi et à celui des Etats unis. Mais je Suis persuadé que M. de Rochambeau vous ayant communiqué
                            mes Lettres, vous aurés trouvé les raisons que je lui donne décisives. Je vous Serai obligé, Monsieur, Si M. de Grasse
                            parait devant sandy hock de m’en faire informer le plus promptement possible. J’ai mandé à ce Général
                            de me faire également prévenir de Son arrivée par une frégate, afin que je profite de l’occasion favorable pour faire
                            mettre L’Escadre Sous Voiles, et que je Sois en état de le joindre Soit à Sandy hock, ou autre partie de la côte où il Se
                            trouvera. Les mésures que Vous avés prises pour faire passer des Pilotes côtiers à M. de Grasse, Seront on ne peut plus
                            utiles à ce Général. Je pense que Votre Excellence n’ignore pas que je lui en ai envoyé huit à S. Domingue, que je Suis
                            assuré y être bien parvenus. 
                        Les Dernieres nouvelles que j’ai euëës de L’Amiral Grasse Sont du 25. Juillet. Il était à croiser à 15. lieues
                            environ de Black Island. Deux raisons peuvent l’avoir obligé à garder cette croisiere. L’une pour y
                            attendre l’Amiral Rodney qui était prêt à partir le 5. Juillet des Isles du vent, l’autre pour couvrir les transports qui
                            doivent revenir dela Virginie. 
                        J’envoye à M. de Rochambeau un précis de ce qu’a opéré la croisiere des deux frégates que
                            j’avais détachées de mon Escadre. Je lui mande de Vous en faire part. 
                        Je Suis avec respect, Monsieur, De Votre Excellence, Le très humble et très obéissant
                            serviteur 
                        
                            barras
                        
                    